DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Jonathan (US Pub 2011/0225159) in view of Fredericks et al. (US Pub 2013/0218615).
Regarding claim 1, Murray discloses a system comprising: at least one memory configured to store multiple free-form text-based descriptions (para 0056); and at least one processor coupled to the at least one memory and configured to: perform natural language processing to generate vectors representing the free-form text-based descriptions in a feature space (para 0010, 0068; fig. 6); identify similarities between multiple pairs of the vectors in the feature space (para 0087 – “measures the vector, or “node” similarities of documents in the reformed term-to-document matrix 23”); identify at least two of the free-form text-based descriptions as being related based on the 
Murray does not disclose multiple free-form text-based descriptions comprising descriptions of upcoming travels by multiple users; and two free-form text-based descriptions are associated with related travels by at least two users.
Fredericks discloses detecting duplicate travel path information from travel reservation information (e.g., from emails, other booking systems, etc.) about a trip and displaying it (para 0073-0078 – free-form text such as email).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Murray with the teachings of Fredericks in order to identify duplicate travel path information (Fredericks, para 0075).
Note: MPEP 2143 discloses: “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”. Therefore, one of ordinary skill in the art would find it obvious to use the known techniques in Murry to identify similarities in multiple free-form text based description and apply in travel field to find duplicate travel information as disclosed by Fredricks to yield a predictable result of claim 1.

Regarding claim 3, Murray discloses wherein: the at least one processor is configured to perform singular value decomposition of the initial vectors to reduce the dimensionality of the initial vectors; and the similarities comprise cosine similarities (para 0082-0084; para 0089-0091).
	Regarding claim 4, Murray discloses wherein, to identify the at least two free-form text-based descriptions as being related, the at least one processor is configured to determine, for each of the pairs of the vectors in the feature space, whether the cosine similarity for the vectors exceeds a threshold value (para 0091).
	Regarding claim 5, Murray and Fredericks discloses wherein: a first free-form text-based description of the multiple free-form text-based descriptions is associated with a specified user of the multiple users (Fredericks, para 0073-0078 – free-form text such as email from different users); multiple second free-form text-based descriptions of the multiple free-form text-based descriptions are associated with other users of the multiple users (Fredericks, para 0073-0078 – free-form text such as email from different users); and each of the multiple pairs of the vectors in the feature space 
	Regarding claim 6, Murray discloses wherein: the at least one processor is configured to rank the at least two free-form text-based descriptions in order of decreasing relatedness; and to generate the output, the at least one processor is configured to generate a list of the at least two free-form text-based descriptions as ranked (para 0092, 0094; 0126-0129 and fig. 13).
	Regarding claim 7, Fredericks discloses wherein, to generate the output, the at least one processor is configured to generate one or more notifications for one or more users identifying the at least two related free-form text-based descriptions as being related (para 0077 and fig. 18 – display the duplicates).
	Regarding claim 8, Murray discloses wherein: the at least one processor is further configured to retrieve the free-form text-based descriptions from a database based on a user query from a specified user of the multiple users; the user query is associated with an itinerary for the specified user; and the retrieved free-form text-based descriptions are identified as being associated with itineraries for other users of the multiple users that at least partially overlap with the itinerary for the specified user (para 0122 and fig. 24).
	Regarding claims 9 and 17, see rejection of claim 1.
	Regarding claims 10, and 18, see rejection of claim 2.
	Regarding claim 11, see rejection of claim 3.
	Regarding claim 12, see rejection of claim 4.

	Regarding claim 14, see rejection of claim 6.
	Regarding claim 15, see rejection of claim 7.
	Regarding claims 16 and 20, see rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652